Citation Nr: 1730098	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-03 863	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a memory loss disorder.
 
2.  Entitlement to a disability rating in excess of 10 percent for mild blepharitis of the eyes prior to November 4, 2016.

3.  Entitlement to a disability rating in excess of 10 percent for mild blepharitis of the eyes since November 4, 2016.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In August 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

In September 2015, the Board remanded the appeal in order to afford the Veteran with his requested Board videoconference hearing.  That remand was in error as the Veteran had been afforded his requested hearing the month prior.

In November 2015, the Board vacated the September 2015 remand and adjudicated one of the claims on appeal.  The above-captioned claims were remanded for development. 

In September 2016, the Board again remanded the above-captioned claims for further development.  At the time of the remand, a claim for service connection for a neck disability was also on appeal.  The RO later granted service connection for this claim in a December 2016 rating decision and it will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The claim for a higher rating for blepharitis has been staged based on the evidence.


FINDINGS OF FACT

1.  A memory loss disorder is not attributable to service and an organic disease of the nervous system manifested by memory loss was not manifest within one year of separation from service; compensation for impairments in memory has already been awarded as a manifestation of the Veteran's service-connected posttraumatic stress disorder (PTSD). 

2.  Prior to November 4, 2016, blepharitis was manifested by burning eyes with blurry vision; other residuals were not shown.

3.  Since November 4, 2016, blepharitis has been manifested by incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a memory loss disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 4.14 (2016).

2.  Prior to November 4, 2016, the criteria for a rating in excess of 10 percent for mild blepharitis were not met.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Codes 6099-6018 (2008); 38 C.F.R. §§ 4.7, 4.79, Diagnostic Codes 6099-6018, General Rating Formula (2016).

3.  Since November 4, 2016, the criteria for a 20 percent rating, but no higher, for mild blepharitis have been met.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Codes 6099-6018 (2008); 38 C.F.R. §§ 4.7, 4.79, Diagnostic Codes 6099-6018, General Rating Formula (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching the decisions below, the Board considered the Veteran's claims and decided entitlement based on the evidence.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran reports that he was a boxer in service and sustained numerous blows to the head.  He also reports two incidents of in-service personal assault resulting in head trauma.  He contends he has a current memory loss disorder related to these in-service head injuries.

On the Report of Medical History on entry into service in January 1980, the Veteran reported a history of a head injury resulting from a car accident.  The physician noted there was no hospitalization or skull fracture.  On the accompanying clinical examination, the Veteran's head and scalp were normal, as was the neurological system.  The examiner did not note any abnormality pertaining to the head or a head injury.  The record does not contain any other indication of a preexisting head injury.  A history of the preservice existence of conditions recorded at the time of examination does not constitute a notation of such condition, but will be considered together with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1).  Given all of this, the Board thus finds there is no clear and unmistakable evidence that a head injury existed prior to the Veteran's active duty beginning in 1980.  As such, he is presumed to have been sound on entry into service.  Legal analysis of the claims as preexisting conditions is not applicable, and the Board will turn to a discussion of direct service connection.   

The service treatment records (STRs) generated during the course of the Veteran's military service do not document any complaints, treatment, or diagnoses pertaining to memory loss.  The Veteran did not elect to undergo a separation medical examination.  However, his reports of in-service head injuries due to both boxing and personal assault are corroborated.  As for boxing, a November 1981 STR notes that following an eye problem, the Veteran had been cleared for boxing.  While the STRs do not document actual injuries to the head from boxing, the Board accepts that the Veteran was likely struck in the head as a boxer.  As for personal assault, the Board found in the November 2015 decision that he sustained an assault in December 1981.  He was treated for a small abrasion below his right eye and swelling below his left eye after being punched in the face. 

In September 2008, a VA psychiatrist, Dr. W., noted the Veteran struggled significantly with his memory.  He noted it was possible that either the Veteran's history of drug use or boxing may have resulted in memory problems.  He stated that a neuropsychological assessment was needed.  In September 2009, Dr. W. stated it was "possible that pt. has probably had history of traumatic brain injury with his history of boxing in the military, but also other fighting experiences. This traumatic brain injury history likely contributes to other problems of memory difficulties . . ."

In November 2009, a private neuropsychological examination was conducted on the referral of Dr. W.  The neuropsychologist, Dr. B., stated the Veteran had been referred to formally assess problems with memory and cognitive functioning.  The Veteran reported a 20-year history of memory problems.  He could not remember names, needed multiple calendars to track activities sand appointments, needed to reread paragraphs to understand them, wrote things down incorrectly, and frequently lost his train of thought.  Dr. B. noted that while in the military, the Veteran was a boxer for two years.  He additionally reported two personal assaults resulting in a loss of consciousness.  

Dr. B. obtained a social and educational history, a medical and psychiatric history, a substance use history, and made behavioral observations.  She administered numerous psychological tests, including the Wechsler Test of Adult Reading, the Wechsler Adult Intelligence Scale, the Wechsler Memory Scale, the Controlled Oral Word Association Task, the Boston Naming Test, and the Beck Depression Inventory.  She provided an explanation of the various ways in which these tests assessed memory impairment.  She concluded that the Veteran's scores were all within normal limits.  He had no areas of weakness and several areas of strength.  Mental Control, a test of executive functioning, was in the very superior range.  Verbal fluency, also measuring executive functioning and word retrieval, was also in the superior range.  Immediate memory for visual material was again superior.  She noted that executive functioning is an area generally sensitive to traumatic brain injury, so it appeared such an injury was not likely the cause of the Veteran's problems.  She essentially found no abnormalities and provided suggestions for improving symptoms. 

In April 2012, a psychological examination was conducted by a different Dr. B.  He provided a positive nexus opinion as to the Veteran's PTSD and in-service personal assault.  He too conducted numerous psychological tests and initially stated that the Veteran's military boxing experience and in-service personal assaults "may" have contributed to brain injury.  However, he went on to find, "these may have contributed to memory loss and his emotional dysregulation, but more likely these symptoms are due to PTSD."  Dr. B. explained that his opinion was founded on the mental status screening and assessments of executive functioning which pointed to an emotional, rather than an organic, cause of the symptoms.

On VA psychological examination in August 2012, the examiner found there was no traumatic brain injury.  The examiner noted that an extensive neuropsychological examination had been conducted in 2009 to address memory problems, and the evaluation did not support the Veteran's subjective complaints.  Memory loss was identified as a symptom of the Veteran's PTSD.

In a June 2013 VA treatment record, a social worker noted that the Veteran's memory impairment was due to a stroke the year prior.

In a July 2013 VA treatment record, the same social worker noted that the Veteran's memory impairment was due to "battery."

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that a memory loss disorder is related to the Veteran's active military service, or that a chronic disability was incurred in service.   A memory loss disorder was not found within one year of separation from service; rather, the evidence reflects that the Veteran's memory difficulties were not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not memory loss, weighs against the credibility of any statements that his condition persisted since discharge.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Caluza v. Brown, 7 Vet. App. 498 (1995).

The medical opinion evidence is also persuasive.  The August 2012 VA examiner, April 2012 private psychologist, and November 2009 private neuropsychologist addressed the contentions of service connection, but opined that the Veteran's memory loss was not related to his in-service boxing or personal assaults.  The examiners based their conclusions on an examination of pertinent records, including the post-service treatment records and psychological testing results.  They reviewed and accepted the reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.

To the extent the September 2008 and September 2009 statements of Dr. W. support the claim, they are of low probative value because they are speculative. See Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of a claimed disorder or any such relationship).  To the extent the July 2013 social worker's statement attributed the Veteran's memory impairment to "battery," the statement is inconsistent with her June finding that it was attributable to a stroke, does not identify the battery as an in-service incident, and is unsupported by a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Thus, the July 2013 statement is also of low probative value.

The Board has considered that the April 2012 private psychologist and August 2012 VA examiner attributed the Veteran's memory loss to his PTSD.  Regulations provide that the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 38 C.F.R. § 4.14.  To determine what constitutes the same disability or manifestation for purposes of pyramiding, the Board looks to the symptomatology of the conditions; if the symptomatology of one condition is duplicative of or overlapping with the other condition, awarding separate ratings would constitute pyramiding.  Here, memory loss is specifically contemplated by the 100 percent rating currently assigned under 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  As the Veteran has been awarded compensation for memory loss as a manifestation of his service-connected PTSD the Board finds he cannot receive separate, secondary service connection for a memory loss disorder as a disability in its own right.  

The only other evidence to the contrary of the VA and private examination reports is the lay evidence.  The Board finds that the Veteran's and appellant's lay assertions are both admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA and private examiners were medical professionals who each reviewed the claims file and considered the reported history, including the lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's memory loss was not related to service.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, the opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the examiner's opinions against that of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

Additionally, presumptive service connection for an "organic disease of the nervous system" manifested by memory loss as a "chronic disease" is not warranted as there is no documentation of memory loss from within one year of the Veteran's 1983 discharge.  As for a continuity of symptomatology between the disorder and service, an organic disease of the nervous system manifested by memory loss was not noted during service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable to the claim.  

Higher Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was awarded service connection for mild blepharitis of the eyes in an unappealed July 2005 rating decision, and assigned a 10 percent rating under 38 C.F.R. § 4.79, Diagnostic Codes 6099-6018.  The 10 percent rating was continued in the July 2008 rating decision on appeal.
When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built by using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected, and "99" for the last 2 digits.  Here, the Veteran's blepharitis is rated by analogy to the criteria for chronic conjunctivitis.

The criteria for rating disabilities of the eye changed during the course of the appeal.  The changes are only applicable to claims filed on or after the effective date of the regulation change, December 10, 2008.  See 73 Fed. Reg. 66,543 -66,554  (November 10, 2008).  As the present informal claim was filed in March 2008, the regulations in effect prior to December 10, 2008 are applicable.  However, as the Veteran's symptoms are currently rated under the new regulations, in effect after December 10, 2008, and since the new regulations provide the Veteran with a higher benefit than the pre-December 10, 2008 regulations, the Board shall analyze the applicability of both.  

Under the regulations in effect prior to December 10, 2008, Diagnostic Code 6018 for conjunctivitis provided a 10 percent disability rating if there was active conjunctivitis, with objective symptoms.  If the conjunctivitis was healed, the disability was rated on residuals.  With no residual symptoms of conjunctivitis, a zero percent (noncompensable) rating was assigned. 

Under both versions of the regulations, impairment of visual acuity is rated noncompensable when there is vision in one eye of 20/40 and vision in the other eye of 20/40, with higher ratings for additional disability.  Additionally, visual acuity is rated based on corrected distant vision and not uncorrected vision under both versions of the regulations.  38 C.F.R. § 4.75 (2008); 38 C.F.R. § 4.76 (2016). 

The current Diagnostic Code 6018 provides the criteria for rating chronic conjunctivitis (nontrachomatous). When active (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.) a 10 percent rating is warranted.  When inactive, it is to be evaluated based on residuals, such as visual impairment and disfigurement (Diagnostic Code 7800).  38 C.F.R. § 4.79, Diagnostic Code 6018.

Diagnostic Code 7800, pertaining to disfigurement, provides that the 8 characteristics of disfigurement are: (1) scar 5 or more inches in length; (2) scar at least one-quarter inch wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches; (6) skin texture abnormal; (7) underlying soft tissue missing in an area exceeding six square inches; and (8) skin indurated and inflexible in an area exceeding six square inches.  Id. at Note(1).  A 10 percent rating is warranted when there is one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or, with 2-3 characteristics of disfigurement.

Additionally, under the current regulations, eye disabilities rated under Diagnostic Codes 6000 to 6009 are evaluated on the basis of either visual impairment or on incapacitating episodes pursuant to a General Rating Formula, whichever results in a higher rating.  Under the General Rating Formula based on incapacitating episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the previous 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the previous 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the previous 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the previous 12 months.  An incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.

On VA examination in May 2009, the Veteran reported burning eyes with blurry vision.  He used Visine drops for his symptoms.  Bilateral uncorrected visual acuity in distance was 20/20 and 20/80 in near.  Bilateral corrected visual acuity was 20/20 in both distance and near.  There were no abnormalities in motility, pupils, the fields of vision, the lids or lashes, the conjunctiva, the anterior chambers,  or the corneas, irises, or lenses.  The examiner diagnosed tear dysfunction syndrome, which could be treated with artificial tears, ointment, or omega-3 supplementation.
On VA examination in August 2012, the examiner diagnosed nuclear sclerosis cataracts, dry eye syndrome, and presbyopia.  The dry eye was well-controlled with lid hygiene and use of artificial tears.  Bilateral uncorrected visual acuity in distance was 20/40 or better and 20/100 in near.  Bilateral corrected visual acuity was 20/40 or better in both distance and near.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  Abnormalities of the pupils were not found.  There was no astigmatism, diplopia, or problems with the lids, lashes, conjunctiva, sclera, corneas, anterior chambers, or irises.  The Veteran had mild cataracts of the lenses bilaterally.  An internal eye exam was normal.  There were no visual field defects.  There was no scarring or disfigurement.  No other eye disorders were found.  There were no incapacitating episodes, and the eye condition did not impact the Veteran's ability to work.  At the conclusion of the report, the examiner reiterated that the Veteran's dry eyes were well-controlled, and his cataracts were age-related.
 
On VA examination in November 2016, the examiner diagnosed blepharitis, nuclear sclerosis cataracts, and a visual field defect of the left eye.  The Veteran reported having blepharitis since 1982, causing drying of the eyes.  Bilateral uncorrected visual acuity in distance was 20/40 or better and 20/100 in near.  Bilateral corrected visual acuity was 20/40 or better in both distance and near.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  Pupils were normal.  There was no astigmatism or diplopia.  There were collarettes on the lids.  The conjunctiva, corneas, anterior chambers, and irises were normal.  There were mild nuclear sclerosis cataracts bilaterally.  An internal eye examination was normal.  There was a loss of the superior half of the visual field in the left eye.  There were no other disorders of the eye.  There was no scarring or disfigurement.  The examiner found that the blepharitis caused incapacitating episodes with a duration of at least 2 weeks but less than 4 weeks over the past 12 months.  The condition did not impact the Veteran's ability to work.  The examiner concluded by stating that the blepharitis diagnosis was active.  There was a separate diagnosis of cataracts.  There was a visual field defect in the left eye with no evident etiology other than poor test-taking or upper lid obstruction creating an artificial defect in the superior field of the left eye.  The examiner noted it would be good to redo the visual field tests and verify that there was truly not a defect present.

Considering the Veteran's eye symptomatology, and resolving any doubt in his favor, the Board finds that the Veteran's symptoms have approximated the criteria for a 20 percent rating since November 4, 2016, the date of the last VA eye examination.  As the examiner found that the blepharitis caused incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months, a 20 percent rating is warranted under the current General Rating Formula.  As incapacitating episodes of a duration greater than 4 weeks were not found, a higher rating is not warranted under the General Rating Formula.  A higher or separate rating for the Veteran's impairment in visual acuity is not warranted as the General Rating Formula directs the rater to evaluate on the basis of visual impairment or incapacitating episodes, whichever is higher.  The Veteran's corrected vision measurements do not warrant a rating higher than 20 percent.   The former version of the regulations did not provide ratings based on incapacitating episodes, and the Veteran's corrected vision measurements do not warrant a rating higher than 20 percent under the former version of the codes.

The preponderance of the evidence is against higher or separate ratings under any other diagnostic code under either version of the regulations since November 4, 2016.  The only other abnormalities found by the November 2016 VA examiner were a possible left visual field defect, collarettes, and cataracts, none of which were identified by the examiner as residuals of the service-connected blepharitis.  With specific regard to the possible left visual field defect, it was unclear whether an actual defect was present, but even if so, the examiner did not attribute it to the service-connected blepharitis.  Rather, it was attributable to poor-test taking by the Veteran or an artificial obstruction from the eyelid.  

Additionally, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent prior to November 4, 2016.  The May 2009 and August 2012 VA examiners identified no residuals of the blepharitis other than dry, burning eyes that could be treated with artificial tears, ointment, or omega-3 supplementation.  Incapacitating episodes were not found, nor was a visual field impairment.  There was no disfigurement.  The Veteran's corrected visual acuity measurements for this time period do not yield a compensable rating under either version of the regulations.  His cataracts were age-related and not a residual of the blepharitis.  Presbyopia, a refractive error of the eye, was found by the 2012 examiner but this is not a service-connected disorder and was not identified as a residual of blepharitis.  The Veteran's blepharitis has essentially been rated as active conjunctivitis for this portion of the appeal period, and the Board can point to no other applicable diagnostic code under either version of the regulations that would afford a higher or separate rating.

The VA examination reports are adequate for adjudication.  The examiners examined the Veteran and pertinent records, considered his history, and set forth objective findings necessary for adjudication.  The Board has further considered the admissible and believable assertions of the Veteran.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the lay statements are not considered more persuasive than the objective medical findings which, as indicated above, do not support higher ratings than those already assigned.  

The Board has also considered whether an inferred claim for a total disability based upon individual unemployability has been raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Basically, a TDIU award permits for the assignment of a total rating even when an individual service-connected disability or disabilities are rated as less than total.  He has not, alleged that he is, or ever was, unemployable due to his mild blepharitis, and both the 2012 and 2016 VA examiners found the blepharitis had no impact on employment.  As such, Rice is inapplicable.

For all the foregoing reasons, the Board finds that a 20 percent, but no higher, rating is warranted for the Veteran's blepharitis since November 4, 2016, but finds no basis for the assignment of an even higher or separate rating since that date, or a rating in excess of 10 percent prior to that date.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, to the extent the preponderance of the evidence is against a rating higher than that already assigned, the doctrine is not for application.  
ORDER

Service connection for a memory loss disorder is denied.
 
Prior to November 4, 2016, a disability rating in excess of 10 percent for mild blepharitis of the eyes is denied.

Since November 4, 2016, a rating of 20 percent, but no higher, for mild blepharitis of the eyes is granted.




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


